      Case:18-02012-EJC Doc#:33 Filed:11/05/18 Entered:11/05/18 13:53:18                          Page:1 of 1


                            UNITED STATES BANKRUPTCY COURT
                                           Southern District of Georgia

In the matter of:

Sea Island Company, et al
Chapter 11 Case No. 10−21034−EJC
       Debtor(s)

Sea Island Acquisition, LLC
Sewers and Wells, LLC
Maintenance Facility, LLC
Laundry Services, LLC
Rainbow Hammock, LLC
SIA Propco I, LLC
SIA Propco II, LLC
SI Tract V, LLC
SI Parcel OGC, LLC
SSI Parcel OS, LLC
       Plaintiff(s)
                                                         Adversary Proceeding
vs.                                                      No. 18−02012−EJC
Robert H. Barnett
as Trustee of the Sea Island Company Creditors
Liquidation Trust
       Defendant(s)




             NOTICE OF STATUS CONFERENCE IN ADVERSARY PROCEEDING


NOTICE IS HEREBY GIVEN THAT: A Status Conference shall be held on:

                                            November 8, 2018 , at 10:00 AM
                      Bankruptcy Courtroom Rm 228, U.S. Courthouse, 125 Bull St., Savannah, GA 31401




                                                                           Lucinda Rauback, CLERK
                                                                           United States Bankruptcy Court
                                                                           801 Gloucester St, Rm 314
                                                                           Brunswick, GA 31520
Dated November 5, 2018




A−10[Rev. 05/12] CMM
